
	

115 HR 5240 RH: Enhancing Grid Security through Public-Private Partnerships Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 615
		115th CONGRESS2d Session
		H. R. 5240
		[Report No. 115–795]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2018
			Mr. McNerney (for himself and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		June 28, 2018Additional sponsor: Ms. Rosen
			June 28, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 9, 2018
		
		
			
		
		A BILL
		To provide for certain programs and developments in the Department of Energy concerning the
			 cybersecurity and vulnerabilities of, and physical threats to, the
			 electric grid, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Grid Security through Public-Private Partnerships Act. 2.Program to promote and advance physical security and cybersecurity of electric utilities (a)EstablishmentThe Secretary of Energy, in consultation with State regulatory authorities, industry stakeholders, the Electric Reliability Organization, and other Federal agencies the Secretary determines appropriate, shall carry out a program to—
 (1)develop, and provide for voluntary implementation of, maturity models, self-assessments, and auditing methods for assessing the physical security and cybersecurity of electric utilities;
 (2)provide training to electric utilities to address and mitigate cybersecurity supply chain management risks;
 (3)increase opportunities for sharing best practices and data collection within the electric sector; (4)assist with cybersecurity training for electric utilities;
 (5)advance the cybersecurity of third-party vendors that work in partnerships with electric utilities; and
 (6)provide technical assistance for electric utilities subject to the program. (b)ScopeIn carrying out the program under subsection (a), the Secretary of Energy shall—
 (1)take into consideration different sizes of electric utilities and the regions that such electric utilities serve;
 (2)prioritize electric utilities with fewer available resources due to size or region; and (3)to the extent practicable, utilize and leverage existing Department of Energy programs.
 (c)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section— (1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and
 (2)shall not be made available by any Federal, State, political subdivision or tribal authority pursuant to any Federal, State, political subdivision, or tribal law requiring public disclosure of information or records.
				3.Report on cybersecurity and distribution systems
 (a)In generalThe Secretary of Energy, in consultation with State regulatory authorities, industry stakeholders, and other Federal agencies the Secretary determines appropriate, shall submit to Congress a report that assesses—
 (1)priorities, policies, procedures, and actions for enhancing the physical security and cybersecurity of electricity distribution systems to address threats to, and vulnerabilities of, such electricity distribution systems; and
 (2)implementation of such priorities, policies, procedures, and actions, including an estimate of potential costs and benefits of such implementation, including any public-private cost-sharing opportunities.
 (b)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section— (1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and
 (2)shall not be made available by any Federal, State, political subdivision or tribal authority pursuant to any Federal, State, political subdivision, or tribal law requiring public disclosure of information or records.
				4.Electricity interruption information
 (a)Interruption cost estimate calculatorThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission, State regulatory authorities, industry stakeholders, and other Federal agencies the Secretary determines appropriate, shall update the Interruption Cost Estimate Calculator, as often as appropriate and feasible, but not less than once every 2 years.
 (b)IndicesThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission, State regulatory authorities, industry stakeholders, and other Federal agencies the Secretary determines appropriate, shall, as often as appropriate and feasible, update the following:
 (1)The System Average Interruption Duration Index. (2)The System Average Interruption Frequency Index.
 (3)The Customer Average Interruption Duration Index. (c)SurveyThe Administrator of the Energy Information Administration shall collect information on electricity interruption costs, if available, from a representative sample of owners of electric grid assets through a biennial survey.
 5.DefinitionsIn the Act, the following definitions apply: (1)Electric reliability organizationThe term Electric Reliability Organization has the meaning given such term in section 215(a)(2) of the Federal Power Act (16 U.S.C. 824o(a)(2)).
 (2)Electric utilityThe term electric utility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). (3)State regulatory authorityThe term State regulatory authority has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).
			
	
		June 28, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
